DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 & 21-24 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-2 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NII (US 2016/0181255).
	NII (see Fig. 3) clearly shows a memory device comprising a dual-port cell having a substrate with active area (Fig. 4) containing such cell device, wherein such cell (in Fig. 3) has a first bit line node (at BLB line), first memory cell node (SN), first power line node (Vdd), second cell node (SNB), and first inverted bit line node (at BLCB line).
	Claim 2, Fig. 2 shows first gate (AN13) coupling 1st bit line node (at BLB line)to 1st cell node (SN), second gate (P11) coupling 1st cell node (SN) to 1st power node st power node (Vdd) to 2nd cell node (SNB), and fourth gate (AN16) coupling 2nd cell node (SNB) to 1st inverted BL node (at BLCB).
	Claim 13, Figs 8, 33 & 38 shows 3D cell layers formed on a same substrate for multiple stacked layers of cell structures, wherein Fig. 3 shows at least a first active cell area layout with a first word line (WLA1) electrically coupled to 1st transistor (AN11) and 2nd transistor (AN12), 1st bit line (BLB) coupled 1st terminal (node SN) of 1st transistor (AN11) and 1st inverted bitline (BLCB) coupled to 1st terminal (SNB) of 2nd transistor (AN12) as shown.

    PNG
    media_image1.png
    518
    736
    media_image1.png
    Greyscale

3.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaefer et al (US 2015/0009750).
	Schaefer et al (see Fig. 3) clearly shows a memory device comprising a dual-port cell having a substrate with active area (Fig. 1) containing such cell device, wherein such cell (in Fig. 3) has a first bit line node (at 210a, 211a), first memory cell node (left 
	Claim 2, Fig. 3 shows first gate (305 or 311) coupling 1st bit line node (211a or 210a) to 1st cell node (left node), second gate (301) coupling 1st cell node (left node) to 1st power node (Vdd/207a), third gate (302) coupling 1st power node (Vdd) to 2nd cell node (right node), and fourth gate (313 or 314) coupling 2nd cell node (SNB) to 1st inverted BL node (at 212a/213a).
	
4.	Claims 1-2 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al (US 8,441,874).
	Sinha (see Fig. 1) clearly shows a memory device comprising a dual-port cell having a substrate with active area (see background) containing such cell device, wherein such cell (in Fig. 1) has a first bit line node (19), first memory cell node (11), first power line node (Vdd), second cell node (13), and first inverted bit line node (at 21).
	Claim 2, Fig. 2 shows first gate (15) coupling 1st bit line node (19) to 1st cell node (11), second gate (3) coupling 1st cell node (11) to 1st power node (Vdd), third gate (5) coupling 1st power node (Vdd) to 2nd cell node (13), and fourth gate (17) coupling 2nd cell node (13) to 1st inverted BL node (21).
	Claim 13, Fig. 1 shows at least a first active cell area layout with a first word line (WL<0>) electrically coupled to 1st transistor (15) and 2nd transistor (17), 1st bit line (BLT, 19) coupled 1st terminal of 1st transistor (15), and 1st inverted bitline (BLF, 21) coupled to 1st terminal of 2nd transistor (17) as shown.

    PNG
    media_image2.png
    360
    364
    media_image2.png
    Greyscale

5.	Claims 1-2 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 10,177,132).
	Wang et al (see Fig. 1) clearly shows a memory device comprising a dual-port cell having a substrate with active area (Fig. 2) containing such cell device, wherein such cell (in Fig. 1) has a first bit line node (BL3), first memory cell node (24), first power line node (Vdd), second cell node (26), and first inverted bit line node (BL1 or BL4).
	Claim 2, Fig. 2 shows first gate (PG1B) coupling 1st bit line node (BL3) to 1st cell node (24), second gate (PL1) coupling 1st cell node (24) to 1st power node (Vdd), third gate (Pl2) coupling 1st power node (Vdd) to 2nd cell node (26), and fourth gate (PG2P) coupling 2nd cell node (26) to 1st inverted BL node (BL4).
	Claim 13, Fig. 1 shows at least a first active cell area layout with a first word line (WL1) electrically coupled to 1st transistor (PG2A) and 2nd transistor (PG1A), 1st bit line (BL2) coupled 1st terminal of 1st transistor (PG2A), and 1st inverted bitline (BL1) coupled to 1st terminal of 2nd transistor (PG1A) as shown.

s 1-3 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liaw (US 9,418,728).
	Liaw (see Fig. 1-2) clearly shows a memory device comprising a dual-port cell having a substrate with active area (Fig. 3-16) containing such cell device, wherein such cell (in Fig. 2) has a first bit line node (BL-A), first memory cell node (1st node, left), first power line node (Vcc), second cell node (2nd node right), and first inverted bit line node (BL-A bar).
	Claim 2, Fig. 2 shows first gate (PG-1) coupling 1st bit line node (BLA) to 1st cell node (1st), second gate (PU-1) coupling 1st cell node (left) to 1st power node (Vcc), third gate (PU-2) coupling 1st power node (Vcc) to 2nd cell node (right node), and fourth gate (PG-2) coupling 2nd cell node (right) to 1st inverted BL node (BL-A bar).
	Claim 3, Figs. 3-7 all show separate embodiments for two active areas including at least 2 ports (A & B) for a same cell, wherein Fig. 2 (see below) showing a second bit line pairs (BL-B & BL-B bar) with a third cell node, a fourth cell node, and a second inverted bit line node.
	Claim 13, Fig. 1 shows at least a first active cell area layout with a first word line (Port-A WL line) electrically coupled to 1st transistor (PG-1) and 2nd transistor (PG-2), 1st bit line (BL-A) coupled 1st terminal of 1st transistor (PG-1), and 1st inverted bitline (BLA-bar) coupled to 1st terminal of 2nd transistor (PG-2) as shown.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd cell node)][AltContent: textbox (1st cell node)][AltContent: textbox (4th cell node)][AltContent: textbox (3rd cell node)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd power node)][AltContent: textbox (1st power node)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd BL inverted node)][AltContent: textbox (1st BL inverted node)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd BL node)][AltContent: textbox (1st BL node)]
    PNG
    media_image3.png
    549
    618
    media_image3.png
    Greyscale

7.	Claims 1-3 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US 9,006,841).
	Kumar et al (see Fig. 6) clearly shows a memory device comprising a dual-port cell having a substrate with active area (Figs. 8-15) containing such cell device, wherein such cell (in Fig. 6) has a first bit line node (104), first memory cell node (102), first power line node (136), second cell node (116), and first inverted bit line node (114).
	Claim 2, Fig. 6 also shows first gate (106) coupling 1st bit line node (104) to 1st cell node (102), second gate (132) coupling 1st cell node (102) to 1st power node (Vdd), third gate (134) coupling 1st power node (Vdd) to 2nd cell node (116), and fourth gate (112) coupling 2nd cell node (116) to 1st inverted BL node (114).

	Claim 13, Fig. 6 shows at least a first active cell area layout with a first word line (Port-A WL line) electrically coupled to 1st transistor (106) and 2nd transistor (112), 1st bit line (port-A BL) coupled 1st terminal of 1st transistor (106), and 1st inverted bitline (port-A bar BL) coupled to 1st terminal of 2nd transistor (112) as shown below.

    PNG
    media_image4.png
    472
    750
    media_image4.png
    Greyscale

8.	Claims 21-24 are allowable over prior arts of record, and other claims not mentioned above are objected as being dependent upon the rejected claims above, but they also tentatively contain allowable subject matter over other recited features not clearly suggested nor seen elsewhere at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827